Citation Nr: 0842953	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Counselor


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

The veteran appealed, and in August 2006, the Board denied 
the claim.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2008, while her case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's August 2006 
decision.  That same month, the Court issued an Order 
vacating the August 2006 Board decision.  

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserts that she has PTSD as a result of a 
personal assault and sexual harassment.  

The Board initially notes that although evidence has been 
received subsequent to the most recent supplemental statement 
of the case, dated in October 2003, the veteran has submitted 
waivers of RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  Accordingly, the Board may proceed with 
adjudication of the claim.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran does not assert, and her service records do not 
show, that she participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

In this case, the veteran's claimed stressor is that she was 
verbally and sexually harassed by a supervisor (hereinafter 
identified as "Sergeant M") during her service at Ft. Bragg.  
More specifically, she asserts that she was repeatedly 
propositioned to perform sexual acts by Sergeant M, who 
offered to give her lighter duties in return, and who 
alternatively threatened to have her transferred to Germany.  
She states that on several occasions she was subject to 
unwanted physical contact by Sergeant M, specifically, that 
he placed his hands on several areas of her body.  She 
reports that she complained to her first sergeant and 
commanding officer, but that nothing was done.

A lay statement from the veteran's husband, received in June 
2003, states the following: he married the veteran in 
February 1971; she reported that she was being sexually 
harassed by Sergeant M during her service at Ft. Bragg; his 
commanding officer ordered him not to confront Sergeant M or 
he could lose his security clearance and ruin his career; the 
veteran lost a promotion due to her refusal to give in to 
Sergeant M's demands; the veteran left the service due to 
Sergeant M's harassment, although they went the "'recent 
marriage' route."  The veteran's spouse made similar 
assertions in a letter, received in January 2007.  

The veteran has not asserted that she ever filed a written 
complaint or police report, or that any other written records 
exist of her complaints.  It therefore appears that 
corroboration is not feasible, and that the claimed stressor 
cannot be documented.  Therefore, referral to the U.S. Army 
and Joint Services Records Research Center (JSRRC) is not 
warranted.  See M21-1MR, Part IV.ii.1.D.15.a.

The claims file includes the veteran's discharge, service 
medical records, and personnel records.  The veteran's 
personnel record (DA 20) indicates that she began serving at 
Ft. Bragg on May 6, 1971, where she remained until her 
discharge, and that her principal duties while at Ft. Bragg 
were dental specialist and dental hygienist.  The service 
records include a copy of her marriage certificate, which 
shows that she was married in February 1971.  Her personnel 
file indicates that she was incrementally promoted from E1 to 
E4, with no demotions, and that her promotion to E4 took 
place in July 1971.  Her efficiency during this time is 
characterized as "excellent."  An April 1972 memo regarding 
her efficiency rating also characterizes her efficiency as 
"excellent."  Another April 1972 memo, as well as associated 
documents, show that the veteran requested "separation for 
reason of marriage," and that her request was approved.

The veteran has not asserted that she ever received any 
relevant medical treatment, and her service medical records 
do not show treatment for psychiatric symptoms.  Her 
separation examination report, dated in April 1972, indicates 
that her psychiatric condition was "NE" (presumably "not 
examined").

In summary, the service and service medical records do not 
mention treatment for an assault, nor do they contain any 
indication that the veteran was the victim of an assault or 
harassment.  There is no other contemporaneously dated 
evidence to show that the claimed stressor occurred.  With 
regard to the veteran's spouse's statements, the August 2008 
Joint Motion indicates that the Board failed to assess the 
probative value of these statements.  However, the Board 
finds that these statements, as well as the veteran's 
statements, while competent, are insufficiently probative to 
warrant the conclusion that the claimed inservice stressors 
occurred.  In this regard, the Board has searched the claims 
file for the various types of evidence which may be evidence 
of sexual harassment, such as evidence of behavioral changes 
or difficulties in service.  However, there is no objective 
evidence dated contemporaneously with service to support her 
claim.  In this regard, the veteran and her spouse have 
stated that she lost promotions due to harassment.  However, 
her service records show she was incrementally promoted from 
E1 to E4, with no demotions, and that her efficiency was 
characterized as "excellent" in both 1971 and 1972.  Service 
records also show that in April 1972, she requested 
separation from service "separation for reason of marriage."  
Furthermore, it appears the veteran has provided conflicting 
statements as to whether her history includes sexual abuse 
during childhood (discussed infra).  The Board therefore 
finds that the credibility of her and her spouse's statements 
is compromised and that the evidence is insufficient to show 
that the claimed stressor is verified.  See M21-1MR, Part 
III.iv.4.H.29.e; and Part IV.ii.1.D.17.b.  

The non-service medical evidence includes VA and non-VA 
reports, dated between 1999 and 2008.  This evidence shows 
that the veteran first received treatment for psychiatric 
symptoms no earlier than 1999, at which time she complained 
of problems with her son.  See reports from Evelyn Cintron, 
M.D., dated between 1999 and 2001.  Dr. Cintron's reports 
contain assessments of situational anxiety and depression.  
There were no complaints or reports of sexual harassment or 
assault at that time.  The earliest diagnosis of PTSD is 
found in VA progress notes, dated in 2001, with competing 
Axis I diagnoses of major depressive disorder and alcohol 
abuse in remission.  See e.g., July 2001 VA progress note; 
see also report from Michael H. Brophy, M.D, dated in July 
2003.  Reports from a social worker at the Vet Center, dated 
in July 2003 and September 2005, and a statement from L.J. 
Lancaster, M.D. (VA physician), dated in October 2008, 
essentially assert that the veteran has PTSD that is related 
to her service.  The Board further notes that Dr. Brody's 
report notes a history of physical abuse during childhood, 
and that a July 2001 VA report shows that the veteran gave a 
detailed history of sexual abuse during childhood by her 
father, and physical abuse by her brother.  However, a 
November 2001 VA note states that this was a "factual 
error," and that she was not sexually abused by her father; 
the note does not discuss the report of physical abuse by the 
brother.  

To the extent that health care providers may have concluded 
that the veteran has PTSD due to personal or sexual assault 
during service, none of these opinions are shown to have been 
based on a review of the veteran's claims file.  In addition, 
they are unaccompanied by a rationalized explanation or 
citation to clinical findings during service, or to evidence 
of verified behavioral changes during service or reasonably 
subsequent to service.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  In 
this regard, as previously noted, the veteran was not treated 
for any psychiatric symptoms during service, and her first 
post-service treatment for psychiatric symptoms is dated in 
1999.  This is approximately 26 years after separation from 
service.  The earliest assertions of sexual harassment or 
assault are dated no less than two years after her 
psychiatric treatment began in 1999.  

The Board has determined that the evidence is insufficient to 
show that she was sexually harassed or assaulted during 
service.  The Board therefore finds that these reports do not 
outweigh the evidence, particularly the lack of corroborating 
evidence of inservice stressor, that shows that the veteran 
does not have PTSD due to sexual harassment or assault during 
her service.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr and a dislocated shoulder 
under Jandreau, this claim is based on the contention that 
PTSD is related to service that ended many years ago, in 
1972.  These assertions are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

In this case, the previously discussed evidence, which 
indicates that the claimed inservice stressor did not occur, 
outweighs the veteran's contention and the lay statements 
from her spouse, to the effect that she has PTSD that is 
related to her service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II. VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in January 2002, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The January 2002 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  The Board further notes that in 
June 2006, the veteran was provided with notice regarding 
additional sources of evidence for assault claims in 
accordance with 38 C.F.R. § 3.304(f)(3).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA and non-VA medical records.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Board has determined that the claimed 
inservice stressor did not occur.  Therefore, additional 
development could not result in a grant of the claim.  Given 
the foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.

____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


